Citation Nr: 1750609	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  11-07 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a schedular rating in excess of 20 percent for left knee instability for the period from February 1, 2009, to December 13, 2010.  

2.  Entitlement to an extraschedular rating for left knee disability for the period from February 1, 2009, to January 12, 2014.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION



The Veteran served on active duty from June 1972 to January 1973, and from August 1973 to July1978.

This matter originates from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In this rating decision the RO continued the Veteran's 10 percent rating for his service connected left knee disability, and changed the pertinent diagnostic code from Code 5257 for knee subluxation or instability to Code 5259 for removal of semilunar cartilage.  In February 2011, the RO granted a separate 10 percent rating for instability of the left knee effective from December 13, 2010.  Jurisdiction of this matter is presently with the RO in St. Petersburg, Florida.  

In August 2014, the Board granted a 10 percent rating, but no higher, for left knee instability for the period prior to December 13, 2010, that is, from the date of the grant of service connection on February 1, 2009, to December 13, 2010.  The Veteran timely appealed this determination to the Court of Appeals for Veterans Claims (Court).  In May 2015, the parties entered into a joint motion for partial remand vacating and remanding that portion of the August 2014 Board decision that denied entitlement to a separate disability rating higher than 10 percent for left knee instability prior to December 13, 2010.  In a subsequent Board decision in November 2015, the Board granted an increased rating of 20 percent, but no higher, for the Veteran's left knee instability prior to December 13, 2010.  The Veteran timely appealed this determination to the Court.  Meanwhile, in September 2016, the Board issued a decision granting a separate 20 percent rating for left knee laxity from December 13, 2010 to January 12, 2014, a separate 20 percent rating (reassigned from Diagnostic Code 5259 to Diagnostic Code 5258) for the left knee meniscal disability from February 1, 2009, to January 12, 2014, and a separate 10 percent rating for left knee arthritis with limitation of motion from February 1, 2009, to January 12, 2014.  The Board also remanded the issue of entitlement to an extraschedular rating for the left knee disability for the period from February 1, 2009, to January 12, 2014, for referral to the Director of Compensation and Pension.

In a Memorandum Decision in February 2017, the Court set aside the Board's November 2015 denial of a rating higher than 20 percent for left knee instability prior to December 13, 2010, and remanded the matter for readjudication consistent with the Court's decision.  The matter is once again before the Board.  

In a May 2016 rating decision, the RO assigned initial ratings of 10 percent for degenerative joint disease of the lumbar spine, residuals of lumbar laminectomy, 10 percent for radiculopathy of the left lower extremity, and 50 percent for major depressive disorder.  The RO also granted a TDIU effective in March 2015.  The Veteran disagreed with these ratings in a September 2016 Notice of Disagreement and he also disagreed with the effective date that the RO assigned for the TDIU award.  The RO has not yet issued a Statement of the Case (SOC) regarding these issues, but they are acknowledged in the Board's Veterans Appellants Appeals Co-Locator System (VACOLS.)  See 38 C.F.R. § 20.200.  Thus, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999) where an NOD had not been recognized.  Accordingly, this matter is referred, rather than remanded, to the AOJ for appropriate action.  It should be noted with respect to this issue that VACOLS is showing August 2016 as the date of the decision on appeal rather than May 2016.  

The issue of entitlement to an extraschedular rating for a left knee disability for the period from February 1, 2009, to January 12, 2014, is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's left knee instability at worst is productive of severe recurrent instability.

CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, Code 5257 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As is outlined in the introduction above, this appeal is limited to the proper rating for the Veteran's left knee instability from the date of the grant of service connection, i.e, February 1, 2009, to December 13, 2010.  This is despite the fact that the Veteran has additional assigned ratings for his service connected left knee symptomatology for the period from February 1, 2009, to January 13, 2014.  These additional ratings are not presently on appeal.

The Veteran's left knee instability is evaluated under 38 C F R. § 4.1, Diagnostic Code 5257, for other impairment of the knee with recurrent subluxation or lateral instability.  A 10 percent rating is assigned for slight disability, 20 percent for moderate disability, and a maximum rating of 30 percent for severe disability.  See also DeLisle v. McDonald, 789 F.3d 1372 (Fed. Cir. 2015) (Diagnostic Code 5257 is limited to considering symptoms of subluxation or lateral instability, and is not a catch-all for any "other" impairment).

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In his February 2009 claim for an increased rating for his left knee disability, the Veteran reported that his left knee was feeling worse and he requested a reexamination.  

On file is an April 2009 report from Dr. Stahelin reflecting the Veteran's report of increased left knee pain on motion and weight bearing during the "last years".  On examination the left knee was slightly swollen.  There was varus alignment, tenderness on the medial joint line, but no varus/valgus laxity or increased ventral instability.  X-ray showed completely collapsed medial joint space, retropatellar inferior and superior osteophytes, and lateral compartment without degenerative joint disease. 

Magnetic resonance imaging (MRI) of the left knee joint in May 2009 found, in part, that the lateral meniscus was intact, and so were the cruciate ligaments and lateral ligaments.

Private medical reports from May 2009 to September 2009 show that the Veteran presented for left knee joint pain.  He denied a feeling of certain instability in May 2009.  The physician at that time observed at this time that the left leg tended toward a bow leg.  There were no meniscus signs.  The medial collateral ligament system was stable.  In the sagittal plane, in the lateral comparison, there was increased instability.  He was prescribed a Genutrain A brace for support.

A September 2009 private medical record contains a notation that the Veteran had a pain restriction that made active stabilization difficult at that time.

In an October 2009 statement, the Veteran reported that his knee had worsened over the years.  He said that he now had a "bone-on-bone" condition that caused regular pain and slight swelling in the knee and that at times he walked with a limp due to the pain.  He stated that he was unable to walk long distances or participate in most physical activities, such as jogging, tennis, or any activity that put strain on the knees.

The Veteran had a VA examination in December 13, 2010.  While technically outside the time period being considered, this examination is still relevant and assists in describing symptoms over the preceding year or two.  On that exam, the Veteran said he had pronounced persistent knee pain and slight swelling.  A "give out" syndrome had not occurred.  Maximum walking distances was 3-km, and going down stairs was painful.  According to the examiner, "a pronounced instability had not been perceived."  Over the past year, the Veteran had an increase in bow-legged positioning of the legs.  The examiner observed that the Veteran's left knee had some varus misalignment.  Intraarticular ligaments of the side were slightly elongated and firm to the touch, lateral collateral ligaments had firm anterior drawer with positive Lachman test results, positive pivot shifting on the left side.

In determining the severity of the Veteran's left knee instability and/or laxity during the period from February 1, 2009, to December 13, 2010, the pertinent evidence is rather vague.  Such evidence includes the finding in April 2009 of no varus/valgus laxity or increased ventral instability.  There is also the September 2009 record showing that the Veteran denied a feeling of certain instability, but that findings in the sagittal plane, in the lateral comparison, showed that there was increased instability.  While this evidence undisputedly shows that the Veteran had instability during the period from February 1, 2009, to December 13, 2010, the severity of such instability is not all that clear.  Moreover, the fact that he was given a Genutrain A brace in May 2009 for support may have obscured the severity of his knee instability.  

In terms of the Veteran's contentions, he contended during the period from February 1, 2009, to December 13, 2010, that his knee disability made walking and mobility difficult.  While he did not elaborate on the precise symptoms that caused these difficulties, it is clear that pain is a big factor.  It is also clear that pain is associated with his instability.  This is evident in the September 2009 private treatment record which notes that the Veteran's pain restriction made active stabilization difficult.  

After considering the pertinent evidence above, the Board finds that the severity of the Veteran's left knee instability for the period from February 1, 2009, to January 13, 2014, falls somewhere between a moderate to severe degree of disability.  Thus, in resolving reasonable doubt in his favor, he is entitled to a higher rating of 30 percent.  38 C.F.R. § 4.3.  As this is the maximum disability rating assignable under Code 5257, a higher than 30 percent rating for the Veteran's left knee instability from February 1, 2009, to December 13, 2010, is not warranted.  Moreover, as noted above, the issue of entitlement to an extraschedular rating for the Veteran's left knee disability from February 1, 2009, to January 13, 2014, is presently pending and is addressed in the remand below.  


ORDER

An increased rating of 30 percent for left knee instability for the period from February 1, 2009, to December 13, 2010 is granted, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

The issue of entitlement to an extraschedular rating for the Veteran's left knee disability for the period from February 1, 2009, to January 12, 2014 was addressed by the Board in September 2016, at which time the Board remanded the matter for referral to the Direct of Compensation Service.  In this regard, the Director was asked to rule on the Veteran's entitlement to an increased rating for the left knee disability on an extraschedular basis for the period from February 1, 2009, to January 12, 2014.  38 C.F.R. § 3.321(b)(1).  Following this ruling, the Board directed that any additional development deemed necessary be conducted before adjudicating the issue and issuing the Veteran a Supplemental Statement of the Case (SSOC), if in order.

The record shows that the Director of Compensation Service issued a ruling in this matter in October 2017.  However, no further development of this issue has been conducted nor does it appear that the AOJ has adjudicated this issue and/or issued the Veteran an SSOC.  Accordingly, this matter must be remanded in fulfillment of the Veteran's due process rights as well as to ensure substantial compliance with the Board's 2016 remand directives.  Stegall v West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Complete any additional notification and/or development action deemed warranted by the record on the issue of entitlement to an extraschedular rating for the Veteran's left knee disability for the period from February 1, 2009, to January 12, and then adjudicate the claim.  The adjudication must reflect consideration of all of the pertinent evidence of record and be accomplished with the application of all appropriate laws and regulations.

2.  If the benefit sought on appeal remains denied, the Veteran and his attorney must be provided a SSOC, containing notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate prior of time must be allowed for response before returning the case to the Board.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


